Exhibit 10.34

EXECUTION VERSION

AGREEMENT

This Agreement (this “Agreement”) is entered into this 19th day of July 2011, by
and between Warner Music Group Corp., a Delaware corporation (the “Company”),
and Edgar Bronfman, Jr. (the “Executive”).

R E C I T A L S

The Company has entered into the Agreement and Plan of Merger, dated as of
May 6, 2011 (the “Merger Agreement”), with Airplanes Music LLC (the “Buyer”), a
Delaware limited liability company and an affiliate of Access Industries, Inc.,
and Airplanes Merger Sub, Inc., a Delaware corporation and a wholly owned
subsidiary of Buyer (“Merger Sub”), pursuant to which Merger Sub will merge with
and into the Company (the “Merger”), with the Company surviving the merger as a
wholly owned subsidiary of Buyer. Capitalized terms not otherwise defined in
this Agreement have the meaning attributed to them under the Merger Agreement.

In connection with the contemplated Merger, the Executive and the Company desire
to take the actions set forth below with respect to unvested restricted shares
of the Company’s common stock (the “Restricted Shares”) issued to the Executive
under that certain Restricted Stock Award Agreement between the Company and the
Executive, dated March 15, 2008, as amended on January 18, 2011 and May 20, 2011
(the “Restricted Stock Award Agreement”), and the severance payable to the
Executive in connection with his termination of employment under certain
circumstances under Executive’s Amended and Restated Employment Agreement with
WMG Acquisition Corp., a Delaware corporation, dated March 14, 2008 (the
“Employment Agreement”).

The purpose of this arrangement is to reduce the payments that are otherwise
expected, as of the Closing Date, to be made to the Executive (then or in the
future) in connection with or contingent (or considered to be contingent) on the
Merger in order to avoid application of the nondeduction rule of Section 280G
and the excise tax imposed under Section 4999 of the Internal Revenue Code of
1986, as amended (the “Code”), and the Treasury Regulations issued thereunder
(collectively, the “Code 280G Rules”) to the Company and the Executive,
respectively.

NOW, THEREFORE, in consideration of the mutual covenants set forth herein, the
parties hereto agree as follows:

1. Forfeiture of Restricted Shares.

(a) Notwithstanding anything to the contrary in the Merger Agreement, the
Restricted Stock Award Agreement or any other agreement, the Executive hereby
irrevocably and unconditionally waives and relinquishes any and all rights and
claims that the Executive has or would otherwise have to vest in or receive
payment with respect to the number of “First Tranche” and “Second Tranche”
Restricted Shares (“Forfeited Restricted Shares”) that would otherwise vest as
of the Closing Date pursuant to the Restricted Stock Agreement and Merger
Agreement to the extent necessary to reduce the total payments and benefits the
Executive is or would otherwise be entitled to receive as of the Closing Date
that are contingent upon the Merger within the meaning of the Code 280G Rules
(the “Potential Parachute Payments”), such that no portion of the Potential
Parachute Payments would be an “excess parachute payment” (within the meaning of
the Code 280G Rules) and subject to an excise tax imposed by Code Section 4999
or any similar tax imposed by state or local law, or any interest or penalties
with respect to such excise tax (an “Excise Tax”). In applying the foregoing,
the Potential Parachute Payments subject to reduction in accordance with this
Section 1(a) shall be only those payments and benefits that the Executive is or
would otherwise be entitled to receive as



--------------------------------------------------------------------------------

of the Closing Date, but the payments and benefits that may be regarded as
“excess parachute payments” (within the meaning of the Code 280G Rules) shall be
determined based on the payments and benefits contingent on the Merger which are
due to the Executive through the Closing Date, or which the parties hereto
otherwise expect, as of the date hereof, will be made to him in the future.

(b) For purposes of this Section 1, the number of Forfeited Restricted Shares
shall be determined by dividing (x) the Merger Consideration into (y) the sum of
(i) the excess of the Potential Parachute Payments over three times the
Executive’s “base amount” (within the meaning of the Code 280G Rules), plus
(ii) one hundred dollars ($100).

(c) As of the date of this Agreement, based on an analysis conducted by
PricewaterhouseCoopers LLP assuming a Closing Date of July 20, 2011, the Company
and the Executive anticipate that the number of Forfeited Restricted Shares will
be 242,588. The actual number of Forfeited Restricted Shares shall be determined
giving effect to the Closing Date and may differ from the anticipated number
provided in the preceding sentence; however, neither party expects that the
actual number of Forfeited Restricted Shares will materially deviate from such
number, and such expectation is a material basis of this Agreement.

(d) The Forfeited Restricted Shares shall be cancelled immediately prior to the
Effective Time and for purposes of the Merger Agreement shall not be outstanding
as of the Effective Time, and the Executive shall not be entitled to receive any
payment under the Merger Agreement or otherwise in respect of the Forfeited
Restricted Shares.

2. Additional Payment upon Termination of Employment. If the Executive’s
employment is terminated during the period ending one year after the Closing
Date by the Company or any of its affiliates without “Cause” or by the Executive
for “Good Reason” (as such terms are defined in the Employment Agreement), the
Executive shall be entitled to receive, no later than thirty (30) days after the
effective date of such termination of employment, a lump sum cash payment equal
to $2,000,000 (the “Additional Payment”) less applicable tax withholding;
provided, however, that, if the total payments and benefits the Executive is or
would otherwise be entitled to receive (including the Additional Payment), which
are contingent or may be considered contingent on the Merger and thereby may
constitute “parachute payments” within the meaning of the Code 280G Rules, would
be subject to an Excise Tax, the Additional Payment shall be reduced (but in no
event less than $0) to the extent the net after-tax amount retained by the
Executive, after giving effect to such reduction and taking into account the
Executive’s applicable federal, state and local income taxes and any Excise Tax,
would be greater than the amount that would be retained by the Executive absent
such reduction. Any determination to reduce the Additional Payment amount
pursuant to this Section 2 shall be made by mutual agreement of the parties
hereto based on an analysis conducted by PricewaterhouseCoopers LLP. The
Additional Payment shall be in addition to, and not in lieu of, all other
severance payments and benefits that may otherwise be due to the Executive under
the Employment Agreement or otherwise. The Company shall withhold from any
Additional Payment payable to the Executive such Federal, state or local taxes
as shall be required to be withheld pursuant to any applicable law or
regulation.

3. Special Rules Regarding Forfeiture and Adjustments.

(a) If, notwithstanding the good faith of the parties in applying the terms of
this Agreement, the number of Restricted Shares that were cancelled pursuant to
Section 1 hereof was less than the number of Forfeited Restricted Shares
actually required to avoid the application of the Excise Tax on the Potential
Parachute Payments, then the value attributable to the appropriate number of
Forfeited Restricted Shares in excess of the number of Restricted Shares that
were cancelled pursuant to Section 1 hereof shall be deemed for

 

2



--------------------------------------------------------------------------------

all purposes to be a loan to the Executive made on the date of receipt of such
excess payments, which the Executive shall have an obligation to repay to the
Company, together with interest on such amount at the applicable Federal rate
(as defined in Section 1274(d) of the Code) from the date of the initial payment
to the date of repayment by the Executive.

(b) If, notwithstanding the good faith of the parties in applying the terms of
this Agreement, the amount (if any) by which the Additional Payment was reduced
pursuant to Section 2 hereof was less than the amount of the reduction that
should have been applied pursuant to the terms of Section 2 hereof, then such
excess payment shall be deemed for all purposes to be a loan to the Executive
made on the date of receipt of such excess payment, which the Executive shall
have an obligation to repay to the Company, together with interest on such
amount at the applicable Federal rate (as defined in Section 1274(d) of the
Code) from the date of the initial payment to the date of repayment by the
Executive.

(c) Either party hereto may assert at any time that the rule of Section 3(a)
and/or Section 3(b) is to be applied; provided that the party making such
assertion shall provide to the other party calculations in support of such
position. If the parties cannot agree on the application of Section 3(a) and/or
Section 3(b), as applicable, the determination of any excess payment under
Section 3(a) and/or Section 3(b), as the case may be, shall be resolved on a
“more likely than not” basis by PricewaterhouseCoopers LLP or, if
PricewaterhouseCoopers LLP is unable to perform this service, another of the
four largest accounting firms in the United States designated by the Company and
reasonably acceptable to the Executive (the “Accounting Firm”), and the fees of
the Accounting Firm’s services shall be borne by the Company.

4. Effectiveness. This Agreement shall be effective as of the date of the
execution by the parties hereto; provided, however, that this Agreement shall
become null and void if the Merger Agreement is terminated in accordance with
its terms.

5. Successors and Assigns. This Agreement shall inure to the benefit of the
successors and assigns of the Company. This Agreement shall be binding upon the
Executive and the Executive’s heirs, executors, administrators, successors and
assigns.

6. Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without reference to such
state’s principles of conflicts of law that would cause the laws of any other
jurisdiction to apply.

7. Miscellaneous.

(a) The Executive has had an opportunity to fully discuss the Merger, this
Agreement and any related tax consequences, including the potential implications
of the Code 280G Rules and this waiver and cancellation, with his own counsel
and tax advisors.

(b) None of the Executive, the Company or the Buyer, by the execution or
acceptance of the benefits of this Agreement or otherwise, acknowledges or
concedes that the Executive is subject to the provisions of the Code 280G Rules
or that any amounts payable to the Executive are “parachute payments” within the
meaning of the Code 280G Rules.

(c) The Executive acknowledges and agrees that (i) neither the Company nor the
Buyer has any obligation to reinstate or otherwise make payment for the
Forfeited Restricted Shares and (ii) neither the Company nor the Buyer has
provided any tax advice to the Executive in connection with the execution of
this Agreement.

 

3



--------------------------------------------------------------------------------

(d) Any dispute between the parties regarding any calculations required
hereunder, including calculations to determine the number of Forfeited
Restricted Shares pursuant to Section 1 hereof or the amount of any reduction in
the Additional Payment pursuant to Section 2 hereof, shall be resolved by the
Accounting Firm, and the fees of the Accounting Firm’s services shall be borne
by the Company. The Company and the Executive shall each provide the Accounting
Firm access to and copies of any books, records and documents in the possession
of the Company or the Executive, as the case may be, reasonably requested by the
Accounting Firm, and otherwise cooperate with the Accounting Firm in connection
with the preparation and issuance of the determinations and calculations
contemplated by the preceding subsections. Any determination by the Accounting
Firm shall be final and binding upon the Company and the Executive, absent
manifest error.

(e) This Agreement contains the entire agreement and understanding of the
parties hereto with respect to the subject matter contained herein and, upon
this Agreement becoming effective, supersedes all prior communications,
representations and negotiations in respect thereto, whether or not in writing.

(f) This Agreement may be executed in counterparts, each of which shall be an
original and which taken together shall constitute one and the same document.
The Executive hereby authorizes the Company to deliver a copy of this Agreement
to the Buyer.

* * * * *

[Remainder of this page intentionally left blank.]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

EXECUTIVE     WARNER MUSIC GROUP CORP.

/s/ Edgar Bronfman, Jr.

   

By:

 

/s/ Paul M. Robinson

Edgar Bronfman, Jr.      

Paul M. Robinson

     

Executive Vice President and General Counsel

 

5